DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of cancelled claim 13 (which has been added to amended independent claims 10 and 15) is withdrawn in view of the newly discovered reference(s) to Sako JP 2013-034237A.  Rejections based on the newly cited reference(s) follow. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since thi9s application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
 
Claim Rejections - 35 USC § 103
Claims 10, 15; and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon U.S. Pub. No. 2014/0098076 in view of Sako JP 2013-034237A. 
Re:  claim 10, Yoon teaches 
10. A server comprising:  a communication interface; (communication unit 310; Yoon, Fig. 13), a memory (storage unit 330; Yoon, Fig. 13) storing a photographed content in which a display apparatus appears; and a processor (control unit 320; Yoon, Fig. 13) configured to:  (“… the external apparatus 300 is a server… The external apparatus 300… includes a storage unit 330, communication unit 310, and a control unit 320.”; Yoon, [0115], [0210], Fig. 13)
Yoon is silent, however, Sako teaches identify a predetermined image from a plurality of photographed frames included in the photographed content, (“Fig. 5A is a captured image of an urban area.  This image includes a sign installed in the building.  For such an image, as shown in Fig. 5B, the portion of the signboard in the image is set as the shunting area ALi.”; Sako, [0055], Figs. 5a-c)
The shunting area (predetermined image) is set (identified) in the image (photographed frames included in the photographed content).  
and obtain first information that indicates an area corresponding to a display of the display apparatus in the photographed content and second information that indicates a point of time when a predetermined type of content is to be displayed on the display apparatus based on the predetermined image. (“Fig. 5A is a captured image of an urban area.  This image includes a sign installed in the building.  For such an image, as shown in Fig. 5B, the portion of the signboard in the image is set as the shunting area ALi… assuming a light emitting signboard with neon lights or LEDs, or a large monitor display mounted on the wall of a building… It is also conceivable to use this as the shunting area ALi…”; Sako, [0055], [0062], Figs. 5a-c)
Fig. 5A illustrates an image including a sign on the building, which is the shunting area (first information that indicates an area corresponding to a display of the display apparatus in the photographed content).  The sign (signboard) on the building can be a 
(“For example, the information management unit 74 searches for the inserted image data of the advertisement content to be provided to the user at the present time according to the current date and time counted by the timekeeping unit 76.”; Sako, [0053])
The shunting area (display) area of the image is determined (first information) and a point in time (second information) such as the present time is determined for display of the inserted image data.  
and control the communication interface to transmit the photographed content, the first information, and the second information to an electronic apparatus. (“The captured image data to be processed by the image analysis/replacement unit 12 is, for example, the captured image data (still image data or moving image data)… the captured image data captured by an external imaging device may be transmitted from the imaging device, the server device, or the like… the captured image data received by the communication unit 15 and the captured image data reproduced and read from the portable recording medium can be processed by the image analysis/replacement unit 12… image analysis is performed on the acquired captured image data to set a shunting area… the pixel data in the shunting area is replaced with the inserted image data to generate the shunting image data.  In this replacement image data, a part of the content of the captured image is replaced with another content…”; Sako, [0027], [0043])
Captured image data (photographed content) is transmitted from the server.  
(“Fig. 5A is a captured image of an urban area.  This image includes a sign installed in the building.  For such an image, as shown in Fig. 5B, the portion of the signboard in the image is set as the shunting area ALi… assuming a light emitting signboard with neon lights or LEDs, or a large monitor display mounted on the wall of a building… It is also conceivable to use this as the shunting area ALi…”; Sako, [0055], [0062], Figs. 5a-c, 8a-c)
Fig. 5A illustrates an image including a sign on the building, which is the shunting area (first information) that indicates an area corresponding to a display of the display apparatus included in the photographed content.  The sign (signboard) on the building can be a large monitor mounted on the wall of the building.  
(“For example, the information management unit 74 searches for the inserted image data of the advertisement content to be provided to the user at the present time according to the current date and time counted by the timekeeping unit 76.”; Sako, [0053])
The shunting area (display) area of the image is determined (first information) and a point in time (second information), such as the present time, is determined for display of the inserted image data.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Yoon by adding the feature of identify a predetermined image from a plurality of photographed frames included in the photographed content, and obtain first information that indicates an area corresponding to a display of the display apparatus in the photographed content and second information that indicates a point of time when a predetermined type of content is to be displayed on the display apparatus based on the predetermined image and control the communication interface to transmit the photographed content, the first information, and the second information to an electronic apparatus, in order to provide 
Re:  claim 15, Yoon teaches 
15. An electronic apparatus comprising:  a communication interface; (communication unit 210; Yoon, Fig. 6)
and a processor configured to:  (control unit 220; Yoon, Fig. 6)
(“With reference to Fig. 6, the user terminal apparatus 200… includes a communication unit 210, control unit 220…”; Yoon, [0113], Fig. 6)  
Yoon is silent, however, Sako teaches control the communication interface to obtain, from a server, a photographed content, first information indicating an area corresponding to a display of a display apparatus included in the photographed content, and second information indicating a point of time when a predetermined type of content is displayed  on the display of the display apparatus , (“The captured image data to be processed by the image analysis/replacement unit 12 is, for example, the captured image data (still image data or moving image data)… the captured image data captured by an external imaging device may be transmitted from the imaging device, the server device, or the like… the captured image data received by the communication unit 15 and the captured image data reproduced and read from the portable recording medium can be processed by the image analysis/replacement unit 12… image analysis is performed on the acquired captured image data to set a shunting area… the pixel data in the shunting area is replaced with the inserted image data to generate the shunting image data.  In this replacement image data, a part of the content of the captured image is replaced with another content…”; Sako, [0027], [0043])
Captured image data is received from the server.  
(“Fig. 5A is a captured image of an urban area.  This image includes a sign installed in the building.  For such an image, as shown in Fig. 5B, the portion of the signboard in the image is set as the shunting area ALi… assuming a light emitting signboard with neon lights or LEDs, or a large monitor display mounted on the wall of a building… It is also conceivable to use this as the shunting area ALi…”; Sako, [0055], [0062], Figs. 5a-c, 8a-c)
Fig. 5A illustrates an image including a sign on the building, which is the shunting area (first information indicating an area corresponding to a display of the display apparatus included in the photographed content).  The sign (signboard) on the building can be a large monitor mounted on the wall of the building.  
(“For example, the information management unit 74 searches for the inserted image data of the advertisement content to be provided to the user at the present time according to the current date and time counted by the timekeeping unit 76.”; Sako, [0053])
The shunting area (display) area of the image is determined (first information) and a point in time (second information), such as the present time, is determined for display of the inserted image data.  
and change the area corresponding to the display based on the first information in at least one photographed frame among a plurality of photographed frames included in the photographed content at the point of time based on  the second information. (“Fig. 5A is a captured image of an urban area.  This image includes a sign installed in the building.  For such an image, as shown in Fig. 5B, the portion of the signboard in the image is set as the shunting area ALi… assuming a light emitting signboard with neon lights or LEDs, or a large monitor display mounted on the wall of a building… It is also conceivable to use this as the shunting area ALi…”; Sako, [0055], [0062], Figs. 5a-c)
Fig. 5A illustrates an image including a sign on the building, which is the shunting area (the area corresponding to the display based on the first information in the at least one photographed frame).  The sign (signboard) on the building can be a large monitor mounted on the wall of the building.  
(“For example, the information management unit 74 searches for the inserted image data of the advertisement content to be provided to the user at the present time according to the current date and time counted by the timekeeping unit 76.”; Sako, [0053])  
The shunting area (display) area of the image (photographed frame) is determined (first information), and a point in time (based on second information), such as the present time, is determined for display of the inserted image data (change the area corresponding to the display based on first information among the plurality of frames included in the photographed content at the point of time based on the second information).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Yoon by adding the feature of obtain, from a server, a photographed content, first information indicating an area corresponding to a display of a display apparatus included in the photographed content, and second information indicating a point of time when a predetermined type of content 
Re:  claim 11, Yoon is silent, however, Sako teaches 
11. The server of claim 10, wherein the processor is further configured to change the predetermined type of content in the area corresponding to the display based on the first information in at least one photographed frame among the plurality of photographed frames based on the second information. (“… in order to generate replacement image data as a replacement image as described above, it is necessary to first set the replacement area Ali in the image of the captured image data… In this case, the signboard is recognized in the image and is set as the replacement area Ali… assuming a light emitting signboard with neon lights or LEDs, or a large monitor display mounted on the wall of a building… It is also conceivable to use this as the shunting area ALi…  the replacement image data is generated by replacing all or part of the pixel data in the set replacement area ALi with the pixel data as the inserted image data.”; Sako, [0060], [0061], [0062], [0067], Figs 5a-c, 8a-c)
The signboard (display) is recognized in the image and is set as the replacement area (first information).  Then, the replacement image data is generated by replacing the signboard area (area corresponding to the display based on the first information) in the image (in at least one photographed frame) with the replacement image data (change   
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Sako as applied to claim 10 above, and further in view of Schwartz et al. U.S. Patent No. 9,646,387 and Kumar et al. U.S. Pub. No. 2016/0231411.  
Re:  claim 12, Yoon is silent, however, Schwartz teaches
12. The server of claim 10, wherein the processor is further configured to:  identify a plurality of predetermined images in the plurality of photographed frames, (“The content analyzer 306 may be… configured to analyze the video content… to identify the frames that correspond to an event identified in metadata describing events in the video content.”; Schwartz, col, 8, lines 21-25)
The video content is analyzed to identify frames that correspond to a particular event (identify a plurality of predetermined images in the plurality of photographed frames).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Yoon by adding the feature of the processor is further configured to:  identify a plurality of predetermined images in the plurality of photographed frames, in order to allow users to quickly jump to events of interest when 
Yoon is silent, however, Kumar teaches and obtain the second information based on an initial predetermined image that is identified initially and a last predetermined image that is identified lastly among the plurality of predetermined images. (“The object tracking module may output spatio-temporal information describing the location of the detected object across the range of frames in which it is present within the field of view of the image sensor.  For example, the tracking module 103 may output the location of an object that is being tracked as a set of pixel coordinates… and, for each coordinate set, a corresponding frame number or other identifier for each frame in which the object remains within the field of view of the image sensor.”; Kumar, [0026])
The range of frames (second information) in which the detected object is present is determined.  The range of frames includes the first frame (initial predetermined image that is identified initially) and the last frame (last predetermined image that is identified lastly among the plurality of predetermined images.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Yoon by adding the feature of obtain the second information based on an initial predetermined image that is identified initially and a last predetermined image that is identified lastly among the plurality of predetermined images, in order to track the object of interest in subsequent fames of the sequence, as taught by Kumar. ([0040])  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in  as applied to claim 10 above, and further in view of Gilley.  
Re:  claim 14, Yoon is silent, however, Gilley teaches 
14. The server of claim 10, wherein the predetermined image is included in a plurality of identification frames among the photographed content, and at least one content frame among a plurality of content frames included in the photographed content is displayed while being disposed between the plurality of identification frames. (“Instances of a predefined procedure for ad placement include: (i) to place ads so they are uniformly distributed in time through the video, (ii) clustering ads into groups between movie portions of two to three minutes duration, permitting four to six ads to be inserted for every eight to ten minutes of movie content, as is done in broadcast television…”; Gilley, col. 21, line 63-col. 22, line 3)
The advertisements are clustered into groups (predetermined image included in a plurality of identification frames) and placed between movie portions (content frames).  The ads are between the movie portions and the movie portions are between the ads (at least one content frame among the plurality of content frames included in the photographed content is displayed while being disposed between the plurality of identification frames).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Yoon by adding the feature of the predetermined image is included in a plurality of identification frames among the photographed content, and at least one content frame among a plurality of content frames included in the photographed content is displayed while being disposed between the plurality of identification frames, in order to enable flexible ad placement, including at the start or end of a movie, within selected frames of a movie, and at a   

Allowable Subject Matter
Claims 1-7 and 9 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   None of the prior art teaches or suggests, from claim 1:  “wherein the processor is further configured to obtain a number of the plurality of identification frames based on a frame rate of the set of content frames.”  

Response to Arguments
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 4/26/2021, with respect to the Objection to the Specification have been fully considered and are persuasive.  The Objection to the Specification of the previous Office Action has been withdrawn. 
Applicant's arguments filed10/12/2021 have been fully considered but they are not persuasive.  Applicant argues regarding claims 10, 11 and 15:  
“… independent claim 10 is hereby amended to incorporate features of allowable dependent claim13 and claim 15 such that claim 15 recites features similar to those of allowable dependent claim 13.  Accordingly Applicant respectfully submits that claims 10 and 15, as well as dependent claims 11, 12, and 14, are in condition for allowance.” 
Examiner disagrees.  The allowability of claim 13 has been withdrawn and independent 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/Donna J. Ricks/Examiner, Art Unit 2612 

/ANTONIO A CASCHERA/Primary Examiner, Art Unit 2612